 In the Matter of EMERSON TELEVISION SERVICE CORPORATION EM-PLOYERandLOCAL #1430, INTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, AFL, PETITIONERCase No. 2-RC-1093.-Decided January 11, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before I. L. Broad-win, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :The Employer, a New York corporation, is a wholly owned sub=sidiary of Emerson Radio and Phonograph Corporation, a manufac-turer and distributor of radios, phonographs, and electronic equip-ment admittedly engaged in interstate commerce. It installs andservices television sets manufactured and sold by its parent corpora-tion, operating in and out of three shops, two located in New YorkCity, and one in Newark, New Jersey. During the calendar yearpreceding the hearing, the Employer purchased supplies valued atmore than $50,000, of which approximately 5 percent was receiveddirectly from sources outside the States of New York and New Jersey.During the same period, its sales amounted to more than $500,000.Contrary to the contention of the Employer, we find that it is engagedin commerce within the meaning of the National 'Labor RelationsAct.-'2.The Petitioner and United Electrical, Radio and Machine Work-ers of America, herein called the Intervenor, are labor organizationsclaiming to represent employees of the Employer.1Carnation Company of Texas, 78NLRB 519;A. D. T. Company,73NLRB 265.88 NLRB No. 19.55 56DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.At the hearing, the Petitioner requested a unit embracing em-ployees at all three of the Employer's shops, but excluding truckmen,telephone operators, office and clerical employees, and supervisors asdefined in the Act.The Employer agreed to the composition of theunit as proposed, but took no affirmative position concerning its scope.The Intervenor, which appeared at the hearing only for the purposeof participating in any election, took no position respecting the appro-priate unit.All operating and personnel matters pertaining to the three shopsare managed and directed from the Employer's main New York Cityoffice, where all hiring is done and records are maintained.Wages,hours of employment, and other working conditions are uniformthroughout the shops, with continuous interchange of employeesamong all three.Under these circumstances, we find that a unit em-bracing all three shops is appropriate for collective bargaining pur-poses.2Although several categories of employees included in the proposedunit have the titles "chief," "supervisor," or "foreman," the recordclearly shows that none of them is a supervisor as defined in the Act.They do substantially the same service and installation work as otheremployees in the unit.Because they are more skilled, their pay is $5per week higher and they spend 35 to 50 percent of their time workingalone rather than in crews.None of them has any authority to hireor discharge employees or effectively to recommend such action.Weshall, therefore, in accord with the agreement of the parties, includethem in the unit.We find that all television service and installation employees work-ing in and out of the Employer's shops,' including dispatchers, theantenna supervisor, antenna crew chiefs, antenna helpers, outside tech-nician supervisors, outside technicians, shop supervisors, shop foremen,shop technicians, shop repairmen, and parts men, but excluding truck-men, telephone operators, office and clerical employees, managers, andall supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.2In view of our unit finding, the Employer'smotion to dismiss the petition on the ground.that the units requested in the petition,one for each of the New York City shops, areinappropriate,is hereby denied.8 At the hearing, the Employer stated that the Newark shop would be closed and itsbusiness discontinued on December.5, 1949. EMERSON TELEVISION SERVICE CORPORATION57DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees inthe unit found appropriate in paragraph numbered 4, above, whowere employed during the payroll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said payroll period because they were ill or on va-cation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented, for purposes of collective bar-gaining, by Local Union #1430, International Brotherhood of Elec-tricalWorkers, AFL, or by United Electrical, Radio and MachineWorkers of America, or by neither.